Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0362283 (Yamamoto et al.) (hereinafter “Yamamoto”).
Regarding claim 1, Figs. 1-21B show an image forming apparatus, comprising: 
a main casing (1) including an image forming unit (20) and a discharge tray (104); and 
an optional device (116 or 114) configured to be removably attached to the main casing (1), wherein the main casing (1) includes: 
a conveying path (including 50) through which a sheet is conveyed from the image forming unit (20); 

a return path (including near D, 115 and B in Fig. 1) including a first path (near D in Fig. 1) through which the sheet is conveyed temporarily out of the main casing (1) via an opening (near 110 in Fig. 1) formed in the main casing (1), and 
a second path (including 115 and B) through which the sheet is conveyed toward the image forming unit (20), the first path (near D) diverging from the conveying path (including 50), the second path (including 115 and B) diverging from the first path (near D), and wherein the optional device (116 or 114) is disposed closer to the discharge tray (104) than the opening (near 110).
Regarding claim 2, Figs. 1-21B show a conveying roller pair (including 113 and 111) disposed at the first path (near D), wherein a nip tangent line tangent to a nip of the conveying roller pair (including 113 and 111) extends in a conveying direction of the sheet in parallel to a side surface (vertical side surface) of the optional device (116 or 114).  
Regarding claim 3, Figs. 1-21B show a conveying roller pair (including 113 and 111) disposed at the first path (near D), wherein a nip tangent line tangent to a nip of the conveying roller pair (including 113 and 111) extends in a conveying direction of the sheet, and includes a portion that extends from the nip toward the opening (near 110) away from a side surface of the optional device (116 or 114).  
Regarding claim 4, Figs. show that the nip tangent line does not cross the optional device (116 or 114).  

Regarding claim 6, Figs. 1-21B show a cover (80) configured, when the optional device (116 or 114) is removed from the main casing (1), to selectively change between a first state in which the cover covers the opening (near 110 in Fig. 1) and a second state in which the cover (80) uncovers the opening (near 110 in Fig. 1) and the optional device (116 or 114) is attachable, wherein the cover (80) in the first state defines a guide surface configured to guide the sheet conveyed through the first path (near D in Fig. 1)) to a position above the discharge tray (104).  
3.	Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,112,047 (Kato et al.) (hereinafter “Kato”).
Regarding claim 1, Figs. 1-3 and 15 show an image forming apparatus, comprising: 
a main casing (40A in Fig. 3) including an image forming unit (42) and a discharge tray (40a); and 
an optional device (52) configured to be removably attached to the main casing (40A), wherein the main casing (40A) includes: 
a conveying path (SP1) through which a sheet is conveyed from the image forming unit (42); 

a return path including a first path (path out of 46a, over to 48 and along 72) through which the sheet is conveyed temporarily out of the main casing (40A) via an opening (opening to the left of rollers 46a) formed in the main casing (40A), and 
a second path (including 62) through which the sheet is conveyed toward the image forming unit (42), the first path (path out of 46a, over to 48 and along 72) diverging from the conveying path (SP1), the second path (including 62) diverging from the first path (path out of 46a, over to 48 and along 72), and wherein the optional device (52) is disposed closer to the discharge tray (40a) than the opening (opening to the left of rollers 46a).
Regarding claim 2, Figs. 1-4 and 15 show a conveying roller pair (unnumbered rollers directly below reference numeral “62” in Fig. 3) disposed at the first path (path out of 46a, over to 48 and along 72), wherein a nip tangent line tangent to a nip of the conveying roller pair (unnumbered rollers directly below reference numeral “62”) extends in a conveying direction (horizontal direction) of the sheet in parallel to a side surface (upper side surface) of the optional device (52).  
Regarding claim 3, Figs. 1-4 and 15 show a conveying roller pair (unnumbered rollers directly below reference numeral “62” in Fig. 3) disposed at the first path (path out of 46a, over to 48 and along 72), wherein a nip tangent line tangent to a nip of the conveying roller pair (unnumbered rollers directly below reference numeral “62” in Fig. 3) extends in a conveying direction (horizontal direction) of the sheet, and includes a 
Regarding claim 4, Figs. 1-4 and 15 show that the nip tangent line does not cross the optional device (52).
 Regarding claim 5, as best understood, Figs. 1-4 and 15 show that the optional device (52) includes an inclined surface (lower surface) disposed adjacent to the opening (opening to the left of rollers 46a) and is angled, relative to the conveying direction (horizontal), in a direction away from the optional device (52) from a bottom end of the inclined surface toward a top end of the inclined surface.  
Regarding claim 6, Figs. 1-4 and 15 show a cover (including 118) configured, when the optional device (52) is removed from the main casing (40A), to selectively change between a first state (attached) in which the cover (118) covers the opening (opening to the left of rollers 46a) and a second state (removed) in which the cover (including 118) uncovers the opening (opening to the left of rollers 46a) and the optional device (52) is attachable, wherein the cover (including 118) in the first state (attached) defines a guide surface configured to guide the sheet conveyed through the first path (path out of 46a, over to 48 and along 72) to a position above the discharge tray (40a).  See also Fig. 14.
Regarding claim 7, as best understood, Figs. 1-4 and 15 show that the cover (including 118) in the second state (removed) can face the optional device (52) with the opening (opening to the left of rollers 46a) between the cover (including 118) and the optional device (52).  
Regarding claim 8, Figs. 1-4 and 15 show that the cover (including 118) includes a first extension (160) extendable from the cover (including 118), the first extension 
Regarding claim 9, Figs. 1-4 and 15 show that the cover (including 118) includes a roller (unnumbered rollers in Fig. 15) at a position that can face the optional device (52) when the cover (including 118) is in the second state (removed).  
Regarding claim 11, Figs. 1-21B show that the main casing (40A) includes a second extension (48) extendable from the main casing (40A), the second extension (48) facing the optional device (52) with the opening (opening to the left of rollers 46a) between the second extension (48) and the optional device (52).
Allowable Subject Matter
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653